J-S04016-21


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

COMMONWEALTH OF PENNSYLVANIA                       IN THE SUPERIOR COURT
                                                      OF PENNSYLVANIA
                          Appellee

                     v.

JAMIEL WALIQUE DOYLE

                          Appellant                   No. 1153 MDA 2020


            Appeal from the PCRA Order entered August 11, 2020
              In the Court of Common Pleas of Dauphin County
              Criminal Division at No: CP-22-CR-0002116-2017


BEFORE: OLSON, J., STABILE, J., and MUSMANNO, J.

MEMORANDUM BY STABILE, J.:                       FILED FEBRUARY 12, 2021

      Appellant, Jamiel Walique Doyle, appeals from the order entered in the

Dauphin County Court of Common Pleas on August 11, 2020, dismissing

Appellant’s petition for collateral relief pursuant to the Post Conviction Relief

Act (“PCRA”), 42 Pa.C.S.A. §§ 9541-9546. In addition, his counsel has filed

an application to withdraw. Upon review, we affirm the PCRA court’s order

and grant counsel’s application to withdraw.

      Following a December 3, 2018 bench trial, Appellant was found guilty of

aggravated assault and not guilty of criminal mischief, charges that stemmed

from a March 3, 2017 altercation outside a Susquehanna Township bar. On

January 28, 2019, the trial court imposed a sentence of 50 to 120 months in

prison. Counsel informed the court that she would advise Appellant of his

post-sentence rights. Thereafter, Appellant did not file a direct appeal.
J-S04016-21


      On October 4, 2019, Appellant filed a timely pro se first PCRA petition.

Counsel was appointed and filed an amended petition alleging trial counsel

ineffectiveness for failing to file a motion for reconsideration of sentence or a

direct appeal. An evidentiary hearing was conducted by videoconference on

August 6, 2020. As the court explained:

      At the PCRA hearing, [Appellant] testified that after his sentencing
      hearing he and [trial counsel] spoke on the way out of the
      courtroom regarding a direct appeal. He indicated that when he
      asked [trial counsel] if he could appeal, she told him that it could
      result in getting more jail time because the judge gave him a
      break regarding sentencing. [Appellant] did not reach out to [trial
      counsel] again personally, but he had [his fiancée] reach out to
      her. [Appellant] testified that [his fiancée’s] discussion with [trial
      counsel] resulted in an indication that if [Appellant] were to file a
      post-sentence motion, his penalty could potentially get worse.

      [Appellant’s fiancée] testified at the hearing and confirmed that
      she had spoken to [trial counsel] after [Appellant] had been
      sentenced. [Appellant’s fiancée] attested that [trial counsel]
      indicated that filing an appeal could get [Appellant] more prison
      time. [Appellant’s fiancée] testified that she told [trial counsel]
      that “we didn’t want to get more time and that I would speak to
      [Appellant] about it. And we had decided not to because we didn’t
      want more time.”

PCRA Court Opinion, 12/22/20, at 2-3 (references to notes of testimony

omitted). Trial counsel also testified at the hearing. She testified that she

explained post-sentence rights to Appellant on the day of his hearing and

discussed the time limitations for filing an appeal. Appellant did not instruct

her to file an appeal and she did not speak with Appellant again about filing

an appeal. However, counsel did speak with Appellant’s fiancée and advised

her there were no guarantees Appellant would receive a mitigated sentence—


                                      -2-
J-S04016-21


as he did following his bench trial—if he appealed and received a new trial.

Appellant’s fiancée said she would talk with Appellant but “they were not

inclined to file an appeal.” Id. at 3. Counsel “never heard back from either

[Appellant or his fiancée] about filing an appeal.” Id.

       Based on the testimony presented at the hearing, and in light of

Appellant’s failure to demonstrate that he requested counsel to file an appeal,

the PCRA court denied the petition. This timely appeal followed. The PCRA

court directed counsel to file a Rule 1925(b) statement. In response, counsel

filed a representation under Pa.R.A.P. 1925(d)(3) that no errors were being

asserted       and    counsel     intended       to   seek   to   withdraw   under

Anders/Santiago.1-2 The PCRA court issued its Rule 1925(a) opinion on

December 22, 2020, explaining that Appellant could not demonstrate

ineffectiveness for failing to file an appeal because he did not ask trial counsel

to file one.




____________________________________________


1Anders v. California, 386 U.S. 738 (1967); Commonwealth v. Santiago,
978 A.2d 349 (Pa. 2009).

2 The PCRA court noted that, in response to the court’s Rule 1925(b) order,
Appellant “filed numerous pro se statements of issues for appeal, along with
other motions and correspondence. It is well-established that a defendant is
not entitled to file pro se documents while represented by counsel.” PCRA
Court Opinion, 12/22/20, at 2 n.2 (citations omitted).




                                           -3-
J-S04016-21


       Initially, we note that “[o]ur standard of review of the denial of a PCRA

petition is limited to examining whether the evidence of record supports the

court’s determination and whether its decision is free of legal error.”

Commonwealth v. Beatty, 207 A.3d 957, 960-61 (Pa. Super. 2019)

(citation omitted).

       In this appeal, Appellant’s counsel has filed an Anders brief3 and an

application to withdraw.       The Anders brief renews the challenge asserted

below, i.e., whether the [PCRA] court abused its discretion when it “improperly

dismissed [Appellant’s] PCRA claim.”             Appellant’s Brief at 7.   Before we

address the merits of the challenge, however, we must consider the adequacy

of counsel’s compliance with Anders and Santiago.               Our Supreme Court

requires that counsel to do the following.

       Prior to withdrawing as counsel . . . under Anders, counsel must
       file a brief that meets the requirements established by our
       Supreme Court in Santiago. The brief must:

                 (1) provide a summary of the procedural history and
          facts, with citations to the record;
                 (2) refer to anything in the record that counsel
          believes arguably supports the appeal;

____________________________________________


3  As this Court has recognized, a no-merit letter in accordance with
Commonwealth v. Turner, 544 A.2d 927 (Pa. 1988) and Commonwealth
v. Finley, 550 A.2d 213 (Pa. Super. 1988) (en banc), is the appropriate filing
when counsel seeks to withdraw on appeal from denial of PCRA relief.
Commonwealth v. Widgins, 29 A.3d 816, 817 n.2 (Pa. Super. 2011).
“Because an Anders brief provides greater protection to a defendant, this
Court may accept an Anders brief in lieu of a Turner/Finley letter.” Id.
(citation omitted).



                                           -4-
J-S04016-21


                 (3) set forth counsel’s conclusion that the appeal is
          frivolous; and
                 (4) state counsel’s reasons for concluding that the
          appeal is frivolous. Counsel should articulate the relevant
          facts of record, controlling case law, and/or statutes on
          point that have led to the conclusion that the appeal is
          frivolous.

       Counsel also must provide a copy of the Anders brief to his client.
       Attending the brief must be a letter that advises the client of his
       right to: (1) retain new counsel to pursue the appeal; (2) proceed
       pro se on appeal; or (3) raise any points that the appellant deems
       worthy of the court[’]s attention in addition to the points raised
       by counsel in the Anders brief.

Commonwealth v. Orellana, 86 A.3d 877, 879-80 (Pa. Super. 2014)

(quoting Santiago, 978 A.2d at 361) (additional citation omitted).

       Counsel’s brief complies with these requirements by (1) providing a

summary of the procedural history and facts; (2) referring to matters of record

relevant to this appeal; and (3) explaining why the appeal is frivolous.

Counsel also sent his brief to Appellant with a letter advising him of the rights

listed in Orellana.4 All of Anders’ requirements are satisfied.

       Appellant argues that the PCRA court abused its discretion when it

denied his PCRA petition, which claimed trial counsel ineffectiveness for failing

to file a direct appeal. Appellant cites case law establishing that counsel is per

se ineffective if a defendant establishes that the defendant asked counsel to

file an appeal and the request was disregarded. Appellant’s Brief at 11 (citing



____________________________________________


4 Appellant has not availed himself of the rights listed in Orellana and outlined
in counsel’s letter.

                                           -5-
J-S04016-21


Commonwealth v. Lantzy, 736 A.2d 564, 571 (Pa. 1999)). Further, if a

request for direct appeal is ignored by counsel, the defendant should be

granted an appeal nunc pro tunc.         Id. at 12 (citing Commonwealth v.

Bronaugh, 670 A.2d 147, 149 (Pa. Super. 1995)).

      While an ignored request to file an appeal warrants relief, the evidence

here establishes that Appellant did not request that trial counsel file an appeal.

As Appellant acknowledges:

      The testimony reflected that trial counsel properly advised
      Appellant and [his fiancée] regarding the procedures for filing a
      direct appeal but also the potential pitfalls for filing a direct appeal.
      It was established through [the fiancée’s] testimony that after
      consultation with trial counsel, the Appellant elected not to file a
      direct appeal.

Id. at 13.

      The PCRA court concluded that Appellant did not ask trial counsel to file

an appeal. PCRA Court Opinion, 12/22/20, at 4. “This finding is supported by

the record as reflected in [trial counsel’s] testimony and credited by this court.

Further, [Appellant’s fiancée] indicated that [Appellant] had decided against

an appeal. Thus, [Appellant’s] claim lacks merit.”        Id. (some capitalization

omitted).

      We have examined the evidence of record and find it supports the PCRA

court’s determination.    Further, we conclude the court’s decision is free of

legal error.   Therefore, we affirm the August 11, 2020 order denying

Appellant’s petition. Further, we grant counsel’s application to withdraw.

      Order affirmed. Application to withdraw granted.

                                        -6-
J-S04016-21




Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 02/12/2021




                          -7-